RECOMMENDED FOR FULL-TEXT PUBLICATION
                          Pursuant to Sixth Circuit Rule 206
                                File Name: 12a0241p.06

              UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT
                              _________________


                                                   X
                            Plaintiffs-Appellees, -
 JENNIFER LEECH; EDWIN GRIFFETH,
                                                    -
                                                    -
                                                    -
                                                        No. 11-3505
             v.
                                                    ,
                                                     >
                                                    -
                                                    -
 JAMES DEWEESE, the Honorable Judge, in

                          Defendant - Appellant, --
 His Official Capacity,

                                                    -
                                                    -
                                                    -
 JOHN MAYER, in his official and individual

                                     Defendants. -
 capacity; et al.,
                                                   N
                     Appeal from the United States District Court
                    for the Northern District of Ohio at Cleveland.
                   No. 1:10-cv-2645—James S. Gwin, District Judge.
                               Argued: May 30, 2012
                        Decided and Filed: August 3, 2012
             Before: MARTIN, GILMAN, and WHITE, Circuit Judges.

                                _________________

                                    COUNSEL
ARGUED: Linda L. Woeber, MONTGOMERY, RENNIE & JONSON, Cincinnati,
Ohio, for Appellant. R. Paul Cushion II, Cleveland, Ohio, for Appellees. ON BRIEF:
Linda L. Woeber, George D. Jonson, MONTGOMERY, RENNIE & JONSON,
Cincinnati, Ohio, for Appellant. R. Paul Cushion II, James L. Hardiman, Cleveland,
Ohio, for Appellees.
                                _________________

                                     OPINION
                                _________________

       BOYCE F. MARTIN, JR., Circuit Judge. Judge James DeWeese of the Richland
County, Ohio, Court of Common Pleas appeals the district court’s denial of his motion


                                          1
No. 11-3505         Leech, et al. v. DeWeese, et al.                              Page 2


to dismiss Jennifer Leech’s claim that Judge DeWeese acted without jurisdiction in
ordering Leech removed from her residence. In a hearing before Judge DeWeese
concerning Edwin Griffeth, a probationer under Judge DeWeese’s supervision and
Leech’s co-plaintiff-appellee, Judge DeWeese ordered that: “Leech is to be removed
from the home owned by defendant [Griffeth].” In her complaint, Leech, a non-party
in any action before Judge DeWeese, asserts, among other claims, that Judge DeWeese
lacked the jurisdiction necessary to order her removed from her residence, and that Judge
DeWeese’s order violated her civil rights.

        Judge DeWeese moved to dismiss the complaint for lack of subject matter
jurisdiction, Fed. R. Civ. P. 12(b)(1), and failure to state a claim, Fed. R. Civ. P.
12(b)(6), asserting absolute judicial immunity as a defense to this and other claims. The
district court found that Judge DeWeese had established judicial immunity as to all of
Leech’s claims except her claim related to Judge DeWeese’s order removing Leech from
her residence; the district court denied Judge DeWeese’s motion to dismiss this claim
on the basis of absolute judicial immunity. Judge DeWeese appeals the district court’s
denial of his motion to dismiss, arguing that the district court erred in denying his
defense of judicial immunity as to Leech’s claim about her removal from the residence.
For the following reasons, we REVERSE the judgment of the district court and
GRANT Judge DeWeese’s motion to dismiss.

                                             I.

        In 2004, in an unrelated criminal matter, Judge DeWeese sentenced Edwin
Griffeth to a four-year prison term following Griffeth’s guilty plea to sexual battery.
Two years later, Griffeth was granted supervised release, during which time he was to
be overseen by Judge DeWeese. During Griffeth’s supervision, Judge DeWeese placed
conditions—or “community control sanctions”—on Griffeth’s release. These conditions
are at issue in the present action.

        John Mayer—Leech’s then-husband and a defendant in this case, but not a party
to the motion to dismiss or to this appeal—supervised the Mansfield Unit of the Ohio
No. 11-3505        Leech, et al. v. DeWeese, et al.                              Page 3


Adult Parole Authority, which was the agency responsible for monitoring Griffeth
during his supervised release. Mayer suspected that his wife, Leech, was having an
affair with Griffeth. Mayer was not officially assigned to monitor Griffeth’s case, but
Plaintiffs alleged, in Leech v. Mayer, No. 1:10–CV–2645, 2011 WL 1540386, *1 (N.D.
Ohio Apr. 21, 2011) (alterations, citations, and footnotes omitted), that:

       [Mayer] conspired with other probation officers and with Judge DeWeese
       to subject Griffeth to harassment because of Griffeth’s friendship with
       Leech. Judge DeWeese did so, the Plaintiffs say, because Judge
       DeWeese and John Mayer are longtime friends and because their families
       are part of some kind of Richland County power structure.

       Mayer’s marriage with Leech ended. Plaintiffs allege that Mayer became
obsessed with the relationship between Leech and Griffeth. On the night of November
20, 2008, Mayer, who had been drinking, saw Griffeth and Leech together in a car.
Mayer pursued them by car, and called the police to have Griffeth arrested for violating
curfew and other conditions of his parole. The next day, Mayer’s supervisor ordered that
Mayer have no further involvement in Griffeth’s case.

       Plaintiffs allege that Mayer met privately with Judge DeWeese on
November 24, and that the two men agreed to transfer Griffeth’s case from the Ohio
Adult Parole Authority to David Leitenberger, a parole officer with the Richland County
Probation Department and Mayer’s friend. Judge DeWeese then officially transferred
Griffeth’s supervision to the Richland County Probation Department. At this time,
Judge DeWeese placed an additional condition on Griffeth prohibiting Griffeth from
having any contact with Leech or with Leech’s minor daughter.

       In April and June 2010, Griffeth was brought before Judge DeWeese because
Griffeth had associated with Leech and lied about it, in violation of his new supervised
release condition. At this time, “Griffeth accused [Judge] DeWeese of being improperly
influenced by John Mayer and asked [Judge] DeWeese to recuse himself.” Id. at *2.
Judge DeWeese denied Griffeth’s request.
No. 11-3505        Leech, et al. v. DeWeese, et al.                                 Page 4


       Following a hearing, Judge DeWeese ruled that Griffeth was guilty of violating
the no-contact condition of his supervised release when he allowed Leech and her
daughter “to move into his own house in October 2009 and live there without payment
of rent while he has nominally moved two houses down the street.” Id. Judge DeWeese
sentenced Griffeth to six months in a community control environment and ordered
“Leech . . . removed from the home owned by defendant [Griffeth].” Id. at *4.

       Plaintiffs filed an action in the district court alleging that Judge DeWeese acted
outside his authority in taking several actions, including filing the order that “forced
Leech to vacate her home.” Judge DeWeese filed a motion to dismiss, which the district
court granted in part, but denied as to Leech’s claim regarding her removal from the
residence. As to the claim regarding Leech’s removal, the district court found that “[i]f,
as alleged in the complaint, Judge DeWeese directly ordered non-party Leech out of her
home, without jurisdiction or process, Plaintiff Leech has stated a claim against [Judge]
DeWeese,” and that Judge DeWeese had not established absolute judicial immunity to
this claim because he “had no apparent jurisdiction to directly order non-party Leech to
vacate the house she was living in or to do anything else.” Id. at *5.

       Judge DeWeese appeals this decision, claiming that he was entitled to absolute
judicial immunity. Judge DeWeese argues that the district court erred in denying him
absolute judicial immunity on this claim because the order was properly directed against
Griffeth, not Leech. Plaintiffs argue that this Court does not have jurisdiction over an
interlocutory appeal of a denial of a motion to dismiss for absolute judicial immunity,
and that the district court properly found that Judge DeWeese is not entitled to absolute
immunity on this claim because he lacked both personal and subject matter jurisdiction
over Leech. At the time the parties submitted their briefs to this Court, there was also
a pending Ohio state court case on this and related issues.

                                            II.

       We find that this Court has jurisdiction over Judge DeWeese’s interlocutory
appeal. “[A] district court’s denial of a claim of immunity, to the extent that it turns on
an issue of law, is immediately appealable.” Brookings v. Clunk, 389 F.3d 614, 617
No. 11-3505        Leech, et al. v. DeWeese, et al.                                Page 5


(6th Cir. 2004). “[T]he denial of a substantial claim of absolute immunity is an order
appealable before final judgment, for the essence of absolute immunity is its possessor’s
entitlement not to have to answer for his conduct in a civil damages action.” Mitchell
v. Forsyth, 472 U.S. 511, 525 (1985); see also Brookings, 389 F.3d at 617.

       “The availability of absolute judicial immunity in the context of a Rule 12(b)(6)
motion to dismiss presents a question of law. As such, the court’s review of the district
court’s denial of the motion is de novo.” Brookings, 389 F.3d at 617. Because Judge
DeWeese is “the proponent of the claim of absolute judicial immunity, [he] bears the
burden of establishing that such immunity is warranted.” Id. Therefore, this Court has
de novo jurisdiction over Judge DeWeese’s interlocutory appeal, and Judge DeWeese
bears the burden of establishing that he is entitled to absolute judicial immunity.

                                           III.

       “This Court reviews a denial of a motion to dismiss de novo, as it is a purely
legal question.” Doe v. Bredesen, 507 F.3d 998, 1002 (6th Cir. 2007). “In this analysis,
we must construe the complaint in the light most favorable to the plaintiff, accept all of
his factual allegations, and determine whether he undoubtedly can prove no set of facts
in support of his claims that would entitle him to relief.” Cooey v. Strickland, 479 F.3d
412, 415 (6th Cir. 2007). We “review the denial of qualified immunity de novo.” Roth
v. Guzman, 650 F.3d 603, 605 (6th Cir. 2011).

                                           IV.

       “It is well-established that judges enjoy judicial immunity from suits arising out
of the performance of their judicial functions.” Brookings, 389 F.3d at 617. State judges
enjoy absolute immunity from liability under 42 U.S.C. § 1983. Id. Judicial immunity
exists even where a judge acts corruptly or with malice. Id.; see also Mireles v. Waco,
502 U.S. 9, 11 (1991).

       Judicial immunity can be overcome under only two circumstances. “First, a
judge is not immune from liability for nonjudicial actions, i.e., actions not taken in the
judge’s judicial capacity. Second, a judge is not immune for actions, though judicial in
No. 11-3505         Leech, et al. v. DeWeese, et al.                              Page 6


nature, taken in the complete absence of all jurisdiction.” Mireles, 502 U.S. at 11-12
(citations omitted); see also Savoie v. Martin, 673 F.3d 488, 492 (6th Cir. 2012);
Brookings, 389 F.3d at 617. The parties agree that Judge DeWeese’s issuance of the
order was a judicial action; therefore, we consider whether Judge DeWeese has failed
to establish immunity under the second exception.

        Judge DeWeese argues that the district court incorrectly applied the judicial
immunity standard in evaluating Judge DeWeese’s immunity with regard to the order
requiring Leech’s removal from the residence. Judge DeWeese argues that (a) the
district court erred by finding that the order was directed to Leech, and (b) even if the
order was directed to Leech, Judge DeWeese is entitled to judicial immunity because he
did not act in absence of all jurisdiction in entering the order.

        Judge DeWeese claims that he had jurisdiction to order Leech removed because
the order was directed to Griffeth in the course of Judge DeWeese’s supervision of
Griffeth’s term of supervised release. Leech argues that the text of Judge DeWeese’s
order must be read as imposing a condition on Leech rather than on Griffeth. Judge
DeWeese argues that the purpose of the order was to impose supervised release
conditions on Griffeth, not to impose any conditions on Leech, and the order was thus
within his jurisdiction. Regardless of whether the order was directed to Leech or
Griffeth, the determinative question is whether Judge DeWeese acted without
jurisdiction in ordering such action. See Mireles, 502 U.S. at 11.

        We have held, Stern v. Mascio, 262 F.3d 600, 607 (6th Cir. 2001) (alterations and
citations omitted), that:

        [O]nly in the absence of subject matter jurisdiction are judicial actors
        devoid of the shield of immunity. When, however, a court with subject
matter jurisdiction acts where for example personal jurisdiction is lacking, judicial and
prosecutorial absolute immunity remain intact. Even grave procedural errors or acts
taken when no statute purports to confer on the court the authority purportedly exercised
will not deprive a judge of judicial immunity.

Therefore, we examine whether Judge DeWeese had subject matter jurisdiction to order
Leech removed from the residence. If Judge DeWeese acted with subject matter
No. 11-3505        Leech, et al. v. DeWeese, et al.                               Page 7


jurisdiction—even without personal jurisdiction over Leech—he did not act in the
“absence of all jurisdiction” for purposes of our judicial immunity analysis, and thus
would be entitled to absolute judicial immunity. See id. at 608 (“Since Judge Mascio’s
court had subject-matter jurisdiction over the case, he did not act ‘in the complete
absence of all jurisdiction’ for purposes of the judicial immunity determination.”).

       The Richland County Court of Common Pleas is a court of general jurisdiction
with jurisdiction over Griffeth’s supervised release. Judge DeWeese had jurisdiction
over matters related to Griffeth’s early release from jail and his community control
sanctions, including the condition prohibiting Griffeth’s contact with Leech. See Ohio
Const. art. IV, § 4(B); Ohio Rev. Code §§ 2929.15, 2929.15(B)(1), 2929.25. Judge
DeWeese’s order requiring Griffeth to comply with the no-contact condition of his
supervised release by removing Leech from the house Griffeth owned fell squarely
within Judge DeWeese’s subject matter jurisdiction over Griffeth’s supervised release.
This includes the jurisdiction to enforce the community control sanctions implemented
as part of the supervised release. See id. § 2929.15. Because the order to remove Leech
from the house was an exercise of Judge DeWeese’s subject matter jurisdiction over
Griffeth’s supervised release and the conditions of that release, Judge DeWeese has
established his entitlement to absolute judicial immunity with regards to the order.
Therefore, because Judge DeWeese acted in his judicial capacity and within the bounds
of his jurisdiction, the district court erred in denying his motion to dismiss.

                                            V.

       For the foregoing reasons, we REVERSE the judgment of the district court and
GRANT Judge DeWeese’s motion to dismiss.